EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Henry on 3/10/2022.
The application has been amended as follows:
In the claims
Claim 1, line 10, the phrase "wherein the working surface includes a plurality of regional surfaces, a plurality of first ridges with each connecting" has been changed to --wherein the working surface includes a plurality of first ridges each connecting--.

Claim 14 (Currently amended) The cutting element of claim 1, wherein at least one of the first ridges from among the plurality of first ridges is a straight the symmetric center of a tooth 

Claim 18 (Currently amended) The cutting element of claim 1, wherein at least one of the second ridges from among the plurality of second ridges is a straight the symmetric center of the periphery between two adjacent teeth of the at least two teeth 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above examiner amendments are made to correct apparently 112(b) issues and redundancies in the claims. The amendments to independent claim 1 on 3/3/2022 incorporate the previously indicated allowable matter from the non-final action mailed 10/5/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAKE MICHENER/
Primary Examiner, Art Unit 3676